Citation Nr: 0323798	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  95-21 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
pemphigus vulgaris.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran had active duty from July 1945 to September 1945, 
and from February 1946 to December 1946.

By a July 1994 RO decision, the veteran's claim for an 
increased rating for a skin disability was denied.  (It is 
noted that although the veteran's service-connected skin 
disability was initially described as acne vulgaris, it was 
later recharacterized as pemphigus vulgaris.)  In March 1998, 
the Board of Veterans' Appeals (Board) remanded the claim for 
an increased rating for a skin disability for further 
development.  In an August 2000 RO decision, the veteran's 
claim for TDIU was denied.  In January 2002, the Board 
granted the veteran an increased rating from 10 to 30 
percent, for his skin disability, and denied his claim for 
TDIU.  Thereafter, the veteran appealed to the U.S. Court of 
Appeals for Veterans' Claims (Court).  In a January 2003 
Order, the Court vacated that part of the Board's January 
2002 decision that denied a rating in excess of 30 percent 
for pemphigus vulgaris and denied TDIU, and remanded the 
claims for readjudication.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  A review of the claims file reveals that 
the veteran was never provided a VCAA letter that is specific 
to his claim for a  higher rating for pemphigus vulgaris or 
his claim for TDIU.  Given the aforementioned, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  In addition, 
the Board notes that the regulations, pertaining to how skin 
disabilities are evaluated, were amended during the pendency 
of the veteran's appeal.  The veteran should be informed of 
any pertinent changes. 

Accordingly, this case is returned for the following 
development:

1.  Provide the veteran appropriate 
notice under the VCAA with regard to his 
claims for a higher evaluation for 
pemphigus vulgaris and TDIU.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran should be informed 
of the change in regulation regarding how 
skin disabilities are evaluated.  

2.  Any outstanding records pertaining to 
the veteran's pemphigus vulgaris should 
be obtained and associated with the 
claims folder, particularly including any 
outstanding VA medical records.

3.  The veteran should be scheduled for 
an examination to ascertain the current 
severity of his pemphigus vulgaris.  The 
claims folder should be provided to the 
examiner for review.  In addition, the 
following questions should addressed:  Is 
the veteran's pemphigus vulgaris 
productive of ulceration, extensive 
exfoliation, or crusting?  Does it 
produce systemic or nervous 
manifestations?  If so, describe them.  
Is the pemphigus vulgaris exceptionally 
repugnant?  Is more than 40 percent of 
the entire body or more than 40 percent 
of exposed areas affected?  Was constant 
or near-constant systemic therapy (e.g. 
corticosteroid or other immunosuppressive 
drugs) required during the past 12-month 
period?  Is it at least as likely as not 
that the veteran's service-connected 
pemphigus vulgaris along with his 
psychiatric disability results in his 
unemployability?  A rationale should be 
provided for any opinion offered.

4.  If upon completion of the above 
action the claims remain denied, the 
case should be returned after 
compliance with requisite appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

